DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  in line 3 the word “each” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Radzik (US Patent No. 6,139,069).
Claim 1:
	Radzik teaches a coupling segment (10, figure 1) comprising: an arcuate segment body (12) defining a first end (14) and a second end (16) opposite the first end; a first shoulder (see marked-up figure 1 below) that is formed proximate to the first end and comprises a first fastener pad (26, 28; note that a fastener pad is formed on both the first end and second end) extending outwardly from the arcuate segment body, the first shoulder further defining an interior edge (18); and a first pivot (20) extending from the first shoulder at the interior edge, wherein the first pivot is cast monolithically with the arcuate segment body and the first shoulder (10 of figure 1 is formed of one-piece; no joints or subassemblies are shown).

    PNG
    media_image1.png
    640
    1215
    media_image1.png
    Greyscale

Claim 2:
	Radzik teaches that the first fastener pad extends in a first direction (horizontally; figure 1) and the first pivot extends in a second direction (vertically; figure 1) substantially perpendicular to the first direction.
Claim 3:
	Radzik teaches that the first fastener pad defines a fastener hole (28) formed therethrough, and wherein a thickness of the first fastener pad is less than a thickness of the first shoulder (figure 1).
Claim 4:
	Radzik teaches that the first pivot (20) defines an interior vertical edge extending from the first shoulder and substantially aligned with the interior edge of the first shoulder (figure 1).
Claim 5:
	Radzik teaches that the first pivot (20) further defines an outer edge (vertical; opposite interior vertical edge) extending from the first shoulder and a bottom edge (horizontal) (figure 1).
Claim 6:
	Radzik teaches that the pivot (20) further defines a transition feature (corner) between the bottom edge and the outer edge (figure 1).
Claim 8:
	Radzik teaches that the coupling segment further defines a first axial end (right side, figure 2) and a second axial (left side, figure 2) end opposite the first axial end, and wherein the first pivot (20) is formed at the first axial end (figure 2).
Claim 9:
	Radzik teaches that the coupling segment further comprises: a second shoulder (same as first shoulder but located at second end 16; figure 1) formed at the second end (16), the second shoulder comprising a second fastener pad (26, 28) extending outwardly from the arcuate segment body (figure 1); and a second pivot (20; see figures 1 and 3) extending from the second shoulder, wherein the second pivot (20) is cast monolithically with the arcuate segment body, the first shoulder, the second shoulder, and the first pivot (10 of figure 1 is formed of one-piece; no joints or subassemblies are shown).
Claim 10:
	Radzik teaches that the second pivot (20) is formed at the second axial end of the coupling segment (figure 3; showing that the first pivot 20 and second pivot 20 are formed at oppose axial ends).
Claim 11:
	Radzik teaches a pipe coupling (30, figure 4) comprising: a monolithically-cast (10 of figure 1 is formed of one-piece; no joints or subassemblies are shown) first coupling segment (10, figure 1) comprising a first end (14) and a second end (16) distal to the first end, a first pivot (20) formed proximate to the first end (figure 1); a second coupling segment (10, figures 1 and4) comprising a first end (16) and a second end (14) distal to the first end, the first pivot (20) engaging the second coupling segment (10) proximate to the first end (16) of the second coupling segment (10); and a first tightening element (44) configured to draw the first end (14) of the monolithically-cast first coupling segment towards the first end (16) of the second coupling segment (figures 4 and 5).
Claim 12:
	Radzik teaches: a first shoulder (see marked-up figure 1 above) is formed proximate to the first end (14) of the monolithically-cast first coupling segment; the first shoulder comprises a first fastener pad (26, 28); and the first pivot (20) extends from the first shoulder (figure 1).
Claim 13:
	See claim 2 above.
Claim 14:
	See claim 1 above.
Claim 15:
	See claim 6 above.
Claim 17:
	See claim 8 above.
Claim 18:
	Radzik teaches that: a second shoulder (figure 1, same structure as identified as first shoulder but different location) is formed proximate to the first end (16) of the second coupling segment (10); the second shoulder comprises a second fastener pad (26, 28); the first pivot (20) engages the second shoulder (at 22); and the first tightening element (44) comprises a bolt (44a) and a nut (44b) disposed on the bolt, the bolt extending through the first fastener pad and the second fastener pad (figure 4).
Claim 19:
	Radzik teaches that: the second coupling segment (10) defines a first axial end aligned with the first axial end of the monolithically-cast first coupling segment and a second axial end aligned with the second axial end of the monolithically-cast first coupling segment (figures 2, 3 and 5); a second pivot (20) extends from the second shoulder at the second axial end of the second coupling segment (figures 2, 3 and 5); and the second pivot engages the first shoulder of the monolithically-cast first coupling segment (figures 2, 3 and 5).
Claim 20:
	Radzik teaches that: the monolithically-cast first coupling segment further comprises a third shoulder (figure 1, same structure as identified as first shoulder but different location)  that is formed proximate to the second end (16) of the monolithically-cast first coupling segment (10) and a third pivot (20) extending from the third shoulder; the second coupling segment further comprises a fourth shoulder (figure 1, same structure as identified as first shoulder but different location) that is formed proximate to the second end (14) of the second coupling segment and a fourth pivot (20) extending from the fourth shoulder; the third pivot engages the fourth shoulder of the second coupling segment (figures 2, 3 and 5); and the fourth pivot engages the third shoulder of the monolithically-cast first coupling segment (figures 2, 3 and 5).
Claim 21:
	Radzik teaches that: the third shoulder comprises a third fastener pad (26, 28); the fourth shoulder comprises a fourth fastener pad (26, 28); and the pipe coupling further comprises a second tightening element (44) extending through each of the third fastener pad and the fourth fastener pad (figure 4); and the second tightening element is configured to draw the first end of the monolithically- cast first coupling segment towards the first end of the second coupling segment (figure 4).
Claim 22:
	Radzik teaches that the third pivot extends from the third shoulder at the second axial end of the monolithically-cast first coupling segment and the fourth pivot extends from the fourth shoulder at the first axial end of the second coupling segment (figures 2, 3 and 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radzik in view of Beagen (US Patent No. 9,039,046).
Claims 7 and 16:
	Radzik teaches that the transition feature is a corner but does not explicitly teach a beveled corner.
	Beagen teaches a coupling segment (110, figure 4) having a first pivot (280, 355, 352, 430) extending vertically downward from a first shoulder (figure 4) wherein the first pivot comprises a plurality of surfaces (280, 355, 352) which are oriented such that they provide beveled corners between them (figure 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided Radzik with beveled corners, as taught by Beagen, since: (a) Radzik teaches that the pivot can be any shape that is deemed expedient (c. 2, l. 53-56); and (b) providing beveled corners would allow for clearance during positioning and assembly and prevent the pivot (20) from seizing with the opposite side during fastening if the 90 degree corner were misaligned during positioning or tightening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726